Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. 10,582,095. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader scope of the present claims are anticipated by the claims of the parent patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,032,451. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader scope of the present claims are anticipated by the claims of the parent patent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 12-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 4,972,633) in view of Saylor et al. (2013/0016203).

Regarding claim 1, 12 and 17, Wright discloses an assembly, comprising: an enclosure having (See Fig 2-Fig 3 and Col 3 lines 10-67, Shield face and mounting brackets enclose a monitoring device in the corner of a room):
	a base face with a  transparent window and at least two (See Fig 1- Fig 3 and Col 2 lines 45-67, Shield face with three flat mounting brackets.), orthogonal mounting faces configured to be overlaid respectively on a surface of a first wall of a room and a second wall of the room (See Fig 1-Fig 3 and Col 3 lines 1-35 mounting brackets read on orthogonal mounting faces to be overlaid on three surfaces, See further Fig 1-Fig 3 and Col 3 line 1- Col 4 line 8, mounting brackets are attached to interior orthogonal surfaces, i.e., walls and ceiling at the corner of a room), wherein each mounting face includes an attachment element fixedly connected to the respective mounting face and configured to secure overlaying of the respective mounting face on to  a respective wall of the room (See Col 4 line 15-25 fasteners used to attach mounting brackets 24 to three corner-forming interior room surfaces read on attachment elements to connect respective mounting face to respective wall, See also Col 3 line 50-65 a fastener such as a bolt becomes fixedly connected to the respective mounting bracket when attaching the mounting bracket to a wall); and
an imaging apparatus mounted within the enclosure with a predetermined orientation relative to the base face to have a designed imaging direction with respect to the room when the enclosure is mounted in the room to have the at least two orthogonal mounting faces overlaid respectively on the at least two surfaces (See Fig 1-3 and Col 2 line – Col 4 line 35 monitoring device mounted on platform. Platform has a predetermined perpendicular 
Wright does not disclose the base face is transparent to infrared radiation; and a thermal imaging apparatus within the enclosure with a predetermined orientation relative to the base face to have a designed imaging direction with respect to the room when the enclosure is mounted in the room.
Saylor disclose that it was known to provide a thermal imaging apparatus concealed by a material opaque to human eyes and transparent to infrared radiation (See [0013] and [0122] concealing imaging device.  See [0131] thermal imaging for identification traits); and further discloses a material opaque to human eyes and transparent to infrared radiation (See [0013] and [0122] concealing imaging device.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wright with the known methods of Saylor predictably resulting in a base face the base face is transparent to infrared radiation and opaque to visible light; and a thermal imaging apparatus within the enclosure with a predetermined orientation relative to the base face to have a designed imaging direction with respect to the room when the enclosure is mounted in the room by applying the court recognized rational of simply substitution of one known element for another to obtain predictable results. The substitution would simply require replacing a window of Wright with a window made of IR transparent material suggested in Saylor as well as mounting the thermal imaging device suggested in Saylor.  The modification would have the benefit of concealing 

Regarding claim 2 and 13, Wright and Saylor futher disclose the attachment element comprising a mounting bracket or jig (See Wright, Fig 2 and Col 2 line 55-67 mounting bracket).

Regarding claim 3, Wright and Saylor further disclose the assembly of claim 1, wherein when the enclosure is mounted in the room to have the base face of the enclosure facing a predetermined portion of the room; and the thermal imaging apparatus is configured to capture thermal images of the predetermined center portion of the room through the base face of the enclosure (See Fig 1-3 and Col 2 line – Col 4 line 35 monitoring device mounted on platform. Platform has a predetermined perpendicular orientation, i.e., center of room, to the base plate and therefore predetermined field of view/axis with respect to the room when mounted in corner of the room. The flat surface mounting brackets are mounted flush with three flat orthogonal surfaces, i.e., ceiling and walls in corner.  The field of view therefore having a predetermined geometrical relation with respect to the corner. Saylor [0131] thermal imaging.).

Regarding claim 4, Wright further discloses the assembly of claim 2, wherein at least two orthogonal mounting faces are 85 to 95 degrees with respect to each other (See Fig 1-3 Wright Col 2 line 45 – Col 4 line 35).

	


Regarding claim 14, Wright Saylor further disclose the assembly of claim 13, wherein the base face is one of: a material transparent to infrared radiation, wherein the imaging apparatus is configured to image based on infrared radiation; a partially transparent mirror; a visually transparent material coated with an exterior metallic layer; a one-way mirror; and a two way mirror (See analysis with respect to claim 12, replacing window with infrared transparent material).

Regarding claim 18, Wright Saylor further disclose the enclosure of claim 17, wherein the enclosure has a shape of one of: a tetrahedron; one eighth of a ball; and a quarter of a ball (See Fig 1-3 and Col 3 line 35-Col 4 line 25, Shield encloses monitor in a tetrahedral space).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 4,972,633) in view of Saylor et al. (2013/0016203) in view of Megginson et al. (US 9,723,693).

Regarding claim 5, Wright and Saylor disclose the assembly of claim 2 but do not explicitly disclose the thermal imaging apparatus has a resolution lower than required to determine an identity of a person in the room imaged by the imaging apparatus.
Meggins discloses it was known for a thermal imaging apparatus to have a resolution lower than required to determine an identity of a person in the room imaged by the imaging apparatus (Col 8 line 10-50).
.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 4,972,633) in view of Saylor et al. (2013/0016203) in view of Megginson et al. (US 9,723,693) in view of Salivar et al. (2006/0028548).

Regarding claim 6-7, Wright Saylor and Megginson disclose the features of claim 4 but do not explicitly disclose the thermal imaging apparatus has a frame rate less than 9 frames per second or the thermal imaging apparatus has a frame rate of one frame per second.
Salivar discloses that it was known to image at frame rates between one frame per second to thirty frames per second (See [0018]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wright further with the known methods of Salivar predictably resulting in the thermal imaging apparatus having a frame rate less than 9 frames per second or one frame per second by applying the court recognized rational of .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 4,972,633) in view of Saylor et al. (2013/0016203) in view of Salivar et al. (2006/0028548).

Regarding claim 14, Wright Saylor disclose the features of claim 4 but do not explicitly disclose the thermal imaging apparatus has a frame rate less than 9 frames per second or the thermal imaging apparatus has a frame rate of one frame per second.
Salivar discloses that it was known to image at frame rates between one frame per second to thirty frames per second (See [0018]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wright further with the known methods of Salivar predictably resulting in the thermal imaging apparatus having a frame rate less than 9 frames per second or one frame per second by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing a variety of frame rates to image at as suggested by Salivar.


	
8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 4,972,633) in view of Saylor et al. (2013/0016203) in view of Megginson et al. (US 9,723,693) in view of Salivar et al. (2006/0028548) in view of Tong (WO 2013/078601 abstract relied upon as English translation).

Regarding claim 8, Wright in view of Saylor, Megginson, and Salivar disclose the assembly of claim 7, but do not disclose a wireless transmitter to communicate the thermal images captured by the imaging apparatus to a separate device for processing.
Tong discloses that it was known for a camera with a wireless transmitter to communicate images captured to a separate device (See Fig 1 and abstract).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wright in view of Saylor further with the known methods of Tong predictably resulting in a wireless transmitter to communicate the thermal images captured by the imaging apparatus to a separate device for processing by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of avoiding use of cabling as suggested by Tong.

	
Regarding claim 9, Wright in view of Saylor, Megginson, Salivar and Tong disclose the assembly of claim 8, but do not explicitly disclose wherein the wireless transmitter transmits wireless signals using a protocol for one of: a wireless local area network; a personal area network; a radio transmission link; and a cellular communication network.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wright with the known methods of WIFI  predictably resulting in using a protocol of a wireless local area network by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using a notoriously well known standard ensuring compatibility with a host of devices on the market.

	
Regarding claim 10, Wright in view of Saylor, Megginson, Salivar and Tong disclose the assembly of claim 8, wherein the thermal imaging apparatus and the wireless transmitter are battery powered; and the enclosed apparatus has no cable connecting from inside of the enclosure to outside of the enclosure (See Tong abstract: battery pack and avoiding the use of cables).

Regarding claim 11, Wright in view of Saylor, Megginson, Salivar and Tong disclose the assembly of claim 9, and at least one of the mounting faces of the enclosure has an attachment element for securing to one of: the surface of the first wall, the surface of the second wall, and the surface of the ceiling (See Col 3 line 50-67 Glue fastener or mounting bracket itself reads on attachment element).

OFFICIAL NOTICE is taken that it was notoriously well known in the art of enclosures to provide an orientation marker such as “This Side Up” in addition to or alternatively with an arrow indicating direction.
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wright further with the known methods of the notorious teaching predictably resulting in providing on at least one of the mounting faces an orientation marker by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of assisting installation of the assembly.

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 4,972,633) in view of Saylor et al. (2013/0016203) in view of Tong (WO 2013/078601 abstract relied upon as English translation).

Regarding claim 15, Wright in view of Saylor, disclose the assembly of claim 12, but do not disclose a wireless transmitter to communicate the thermal images captured by the imaging apparatus to a separate device for processing.
Tong discloses that it was known for a camera with a wireless transmitter to communicate images captured to a separate device (See Fig 1 and abstract).


Regarding claim 16, Wright in view of Saylor, and Tong disclose the assembly of claim 15, but do not explicitly disclose wherein the wireless transmitter transmits wireless signals using a protocol for one of: a wireless local area network; a personal area network; a radio transmission link; and a cellular communication network.
	OFFICIAL NOTICE is taken that wireless local area networks such as WIFI were notoriously well known in the art of data communications.
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wright with the known methods of WIFI  predictably resulting in using a protocol of a wireless local area network by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using a notoriously well known standard ensuring compatibility with a host of devices on the market.



	
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 4,972,633) in view of Saylor et al. (2013/0016203) in view of Jurawan (US 9,306,604).

	Regarding claim 19, Wright Saylor disclose the enclosure of claim 17 and the no more than four external faces are flat faces orthogonal to each other (See Figs 1-3), but do not disclose the base face is a curved surface.
	Jurawan discloses that it was known to provide a corner mounted enclosure with a base face that is a curved surface (See Figs 1-2).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wright with the known methods of Jurawan predictably resulting in a base face being curved by applying the court recognized rational of simple substitution of elements to yield predictable results.  The modification would have the benefit providing a more aesthetically pleasing enclosure.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 4,972,633) in view of Saylor et al. (2013/0016203) in view of Tong (WO 2013/078601 abstract relied upon as English translation).

	
Regarding claim 20, Wright in view of Saylor disclose the enclosure of claim 17, but do not explicitly disclose wherein the enclosure has no opening for cable.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wright in view of Saylor further with the known methods of Tong predictably resulting in a wireless transmitter to communicate the thermal images captured by an imaging apparatus to a separate device without the need for openings in an enclosure for cabling thus enclosing the camera in a tetrahedral space in the corner of a room with no openings for cables by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of avoiding use of cabling as suggested by Tong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425